Case 1:20-cv-10535-TLL-PTM ECF No. 12, PageID.118 Filed 07/08/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

KATHRYN L. GOSS,

                      Plaintiff,
v                                                           Case No. 20-10535
                                                             Honorable Thomas L. Ludington
MENARD, INC.,

                  Defendant.
___________________________________/

ORDER GRANTING IN PART PLAINTIFF’S MOTION, REMANDING THE CASE TO
 STATE COURT AND DENYING REQUEST FOR COSTS AND ATTORNEYS FEES

       On January 30, 2020, Plaintiff Kathryn Goss filed a complaint against Defendant Menard,

Inc. in the 18th Judicial Circuit Court for the County of Bay in the state of Michigan. ECF No. 1-

1. Goss alleges that on March 3, 2019, she was on Defendant’s premises when she slipped and fell

due to an “accumulation of ice, snow, water and/or some other transitory substance on the floor in

the Gardening Area of the store.” Id. at PageID.9. This resulted in Plaintiff fracturing the right

proximal head of her humerus bone. ECF No. 5 at PageID.67. The next month, Defendant timely

removed the case to this Court based on diversity jurisdiction. ECF No. 1.

       Plaintiff has now filed a motion to remand the case to state court, claiming that the amount

in controversy does not exceed $75,000. ECF No. 5.

                                                I.

       “Generally, a civil case brought in a state court may be removed by a defendant to federal

court if it could have been brought there originally.” Rogers v. Wal-Mart Stores, Inc., 230 F.3d

868, 871 (6th Cir. 2000) (citing 28 U.S.C. § 1441(a)). Federal district courts have original

“diversity” jurisdiction where the suit is between citizens of different states and the amount in

controversy exceeds $75,000, exclusive of costs and interest. Rogers, 230 F.3d at 871 (citing 28
Case 1:20-cv-10535-TLL-PTM ECF No. 12, PageID.119 Filed 07/08/20 Page 2 of 6




U.S.C. § 1332(a)). “A defendant removing a case has the burden of proving the diversity

jurisdiction requirements,” and the amount in controversy is determined “as of the time of

removal.” Rogers, 230 F.3d at 871. Doubts about removal “should be resolved in favor of remand

to the state courts.” Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 534 (6th Cir. 1999)

(citation omitted).

                                                 II.

       Plaintiff argues that this case should be remanded because the requirements for diversity

jurisdiction have not been met. She also contends that the Court should award attorney’s fees and

actual expenses incurred as a result of the removal. ECF No. 5 at PageID.75-76. Each issue will

be discussed in turn.

                                                 A.

       While there are two requirements for diversity jurisdiction under § 1332—diverse citizens

and an amount in controversy over $75,000—the first is not in dispute here: Defendant is a

Wisconsin corporation and Plaintiff is a citizen of Michigan. Rather, Plaintiff challenges the

second requirement; she argues that the amount in controversy does not eclipse $75,000. She is

correct. To begin, the party opposing remand has the burden of proving, by a preponderance of the

evidence, that the amount in controversy exceeds jurisdictional requirements. Gafford v. Gen. Elec.

Co., 997 F.2d 150, 159–160 (6th Cir. 1993), abrogated on other grounds by Hertz Corp. v. Friend,

559 U.S. 77 (2010); see also Charvat v. Echostar Satellite, LLC, 630 F.3d 459, 462 (6th Cir. 2010)

(party invoking federal jurisdiction bears the burden of satisfying the requirements of federal

jurisdiction). In other words, Defendant “has the burden of showing that the requirement ‘more

likely than not’ is satisfied.” Cleveland Hous. Renewal Project v. Deutsche Bank Trust Co., 621




                                                -2-
Case 1:20-cv-10535-TLL-PTM ECF No. 12, PageID.120 Filed 07/08/20 Page 3 of 6




F.3d 554, 560 (6th Cir. 2010) (quoting Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th

Cir. 2006)).

       Plaintiff’s complaint states only that the amount in controversy “exceeds $25,000.” See

Nowicki-Hockey v. Bank of Am., N.A., 593 F. App’x 420, 422 (6th Cir. 2014) (finding the amount-

in-controversy inadequate where the plaintiff requested judgment “in excess of $25,000”

explaining that “where the plaintiff seeks to recover some unspecified amount that is not self-

evidently greater or less than the federal amount-in-controversy requirement, a removing

defendant must prove by a preponderance of the evidence that the amount in controversy exceeds

the jurisdictional threshold.”) (emphasis in original) (internal quotations omitted). Defendant

contends that Plaintiff’s claim exceeds $75,000 because of the injuries Plaintiff alleged in her

complaint, including permanent bodily injury, pain and suffering, disability, disfigurement, mental

anguish, etc. ECF No. 9 at PageID.111. It also reasons that the addition of Plaintiff’s required

interest, costs, and reasonable attorney fees support the conclusion that the controversy involves

over $75,000.

       However, an exhibit from Defendant’s notice of removal demonstrate that Plaintiff only

incurred medical expenses of approximately $11,000 and that her fractured humerus completely

healed. ECF No. 1-3; ECF No. 5 at PageID.68. Defendant does not furnish documentation

providing other expenses incurred by Plaintiff owing to the injury.

       $11,000 is much less than $75,000. Defendant’s argument is similar to that made by the

defendant in Spawr. In that case, the defendant argued that plaintiff’s claim for PIP damages in

“excess of $25,000,” when combined with potential attorney’s fees, amounted to more than

$75,000. Spawr v. Encompass Ins. Co., 2008 WL 4534411, at *2–*3. The court rejected the notion,

indicating that “[e]ven if the Court assumes that the amount in controversy includes interest and



                                               -3-
Case 1:20-cv-10535-TLL-PTM ECF No. 12, PageID.121 Filed 07/08/20 Page 4 of 6




attorney’s fees, Defendant has not met its burden of proving that the amount in controversy for

benefits owed as of the date of removal, together with interest and attorney’s fees, ‘more likely

than not’ exceeds $75,000.” Id. at *3 (citing Everett, 460 F.3d at 822).

       Because Defendant has not proved by a preponderance of the evidence that the amount in

controversy exceeds $75,000, Plaintiff’s complaint will be remanded.

                                                 B.

       Plaintiff also asks to be awarded her costs and actual expenses, including attorney’s fees,

incurred as a result of Defendant’s removal of the action. Title 28 U.S.C. § 1447(c) establishes that

“[a]n order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” The Supreme Court has clarified that

pursuant to § 1447(c), “the standard for awarding fees should turn on the reasonableness of the

removal. Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only

where the removing party lacked an objectively reasonable basis for seeking removal. Conversely,

when an objectively reasonable basis exists, fees should be denied.” Martin v. Franklin Capital

Corp., 546 U.S. 132, 141 (2005).

       Regardless of whether Defendant had an “objectively reasonable basis” for seeking

removal, expenses will not be granted to Plaintiff because of the deficiencies of her Motion to

Remand. Plaintiff dedicated an entire page of her 3.5-page brief arguing that her complaint does

not involve a federal question. However, this argument is wholly irrelevant since Defendant

removed the case on the basis of diversity jurisdiction, not federal question jurisdiction. Plaintiff

gave only passing reference in two paragraphs to whether diversity jurisdiction was appropriate.

She furnished the Court with no legal authority to support her contentions, relying upon the Court

to locate the legal authority for making a decision. Moreover, she did not file a reply brief to



                                                -4-
Case 1:20-cv-10535-TLL-PTM ECF No. 12, PageID.122 Filed 07/08/20 Page 5 of 6




Defendant’s response, providing the Court with no assistance in addressing Defendant’s

arguments.

          Additionally, Plaintiff’s exhibits did not comply with the Eastern District of Michigan’s

Electronic Filing Policies and Procedures Rule 19(b), which provides:

          The filing user must prepare an index of exhibits and file the index as the first
          attachment to the paper. Each exhibit must be described on the index both by an
          exhibit identifier and by a brief narrative description.

          Each exhibit must then be filed and identified as a separate attachment to
          the paper and must be labeled in the electronic record with an exhibit
          identifier and brief narrative description.

Plaintiff did not include an index of exhibits with her motion nor did she furnish in the electronic

record a brief narrative description of each exhibit. Additionally, Plaintiff included the exhibits

between her motion and her accompanying brief, making no indication that her brief was located

on page 27 of the filing after her three exhibits. Lastly, Plaintiff’s motion did not comply with

Local Rule 5.1 requiring motions to be double-spaced.

          As Plaintiff acknowledges in her brief, “[a]n award of attorney’s fees and costs pursuant to

28 U.S.C. § 1447(c) falls ‘squarely within the discretion of the district court.’” ECF No. 5 at

PageID.75 (quoting Warthman v. Genoa Twp. Bd. Of Trs., 549 F.3d 1055, 1059 (6th Cir. 2008)).

Due to the deficiencies in the content, formatting, and filing of Plaintiff’s Motion to Remand, she

will not be awarded attorney’s fees and costs.

                                                  III.

          Accordingly, it is ORDERED that Plaintiff’s Motion to Remand, ECF No. 5, is

GRANTED IN PART.

          It is further ORDERED that this case is REMANDED to the Circuit Court for the County

of Bay.



                                                  -5-
Case 1:20-cv-10535-TLL-PTM ECF No. 12, PageID.123 Filed 07/08/20 Page 6 of 6




     It is further ORDERED that Plaintiff’s request for costs and attorney’s fees is DENIED.




            Dated: July 8, 2020                         s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge




                                           -6-
